RESTRICTION/ELECTION REQUIREMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions: As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8 and 29, drawn to a method for producing a cruciferous vegetable seasoning.
Group II, claims 9, 11-14, and 17, drawn to a cruciferous vegetable-containing food or drink.
Group III, claims 15, 16, 30, and 31, drawn to a cruciferous vegetable-containing food or drink.
Group IV, claims 19, 22-24, and 26-28, drawn to a method for enhancing richness of a cruciferous vegetable-containing food or drink.
Group V, claims 25, 32, and 33, drawn to a method for enhancing richness of a cruciferous vegetable-containing food or drink.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with each of Groups II to V because even though the inventions of these groups require the technical feature of cruciferous vegetable, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dimitrov, US 2006/0141100 A1 and/or Ley et al., US 2009/0214728 A1; and/or Patron et al., US 2016/0376263 A1.
Dimitrov discloses a product comprising cruciferous vegetable (broccoli, Brussels sprouts, cauliflower, para 0012). 
Ley discloses a food or drink (para 0004) comprising cruciferous vegetable (horseradish, para 0090). 
Patron discloses a food or drink (abstract) comprising cruciferous vegetable (wasabi, para 0159). 

Group II lacks unity of invention with Groups III to V because even though the inventions of these groups require the technical feature of a food or drink comprising cruciferous vegetable and phenylacetaldehyde, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ley et al., US 2009/0214728 A1; and/or Patron et al., US 2016/0376263 A1.
Ley discloses a food or drink (para 0004) comprising cruciferous vegetable (horseradish, para 0090) and phenylacetaldehyde (para 0067). 
Patron discloses a food or drink (abstract) comprising cruciferous vegetable (wasabi, para 0159), phenylacetaldehyde (para 0147), 2-hexenal (para 0147), 1-octen-3-one (para 0147), and dimethyl trisulfide (para 0147). 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.
Group III, IV, and V lack unity of invention because even though the inventions of these groups require the technical feature of a food or drink comprising cruciferous vegetable, phenylacetaldehyde, 2-hexenal, 1-octen-3-one, and dimethyl trisulfide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patron et al., US 2016/0376263 A1.
Patron discloses a food or drink (abstract) comprising cruciferous vegetable (wasabi, para 0159), phenylacetaldehyde (para 0147), 2-hexenal (para 0147), 1-octen-3-one (para 0147), and dimethyl trisulfide (para 0147). 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of 
The prior art discloses the technical features common among the groups of inventions. Therefore, the common technical features do not provide a contribution over the prior art. As such, the common technical feature is not a special technical feature. Since the groups of inventions lack a special technical feature, the groups of inventions lack unity of invention.

A telephone call was not made to request an oral election to the above restriction requirement because it is too complex to discuss on the telephone. 

Reply
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Walter A Moore/Primary Examiner, Art Unit 3619